Judge Clark
dissenting:
Other than his name, his office, and his time spent in law enforcement work, the testimony of Sheriff Wimberly related *649to the impeachment of defendant’s son. Under the circumstances, I think that the “en masse” motion to strike was adequate without request for limitation and restriction. However, the majority makes such a convincing argument for judicial modification of the judicially created rule prohibiting a party from impeaching his own witness that I favor the modification of the criminal rule to conform to the rule in civil cases, G.S. 1A-1, Rule 43(b), and I would prefer to apply the rule as so modified to this case.